Citation Nr: 1132765	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty on the U.S. Marine Corps from September 1969 to September 1971.  He also served in the Marine Reserves and Texas Air National Guard from September 1971 to March 2003, which included several period of active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which, in pertinent part, denied service connection for depression and PTSD.  

This claim was previously before the Board in January 2008 and May 2010, at which time the Board determined that additional evidentiary development was needed.  All requested development has been completed and the claim has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy during his active military service.

2.  The Veteran has not provided sufficient information regarding his claimed in-service stressors in order for U.S. Army and Joint Services Records Research Center (JSRRC) to research whether the claimed events actually occurred; nor has the veteran otherwise provided credible supporting evidence that the claimed in-service stressors actually occurred.

3.  The most competent, credible, and probative evidence of record reflects that the Veteran does not have an acquired psychiatric disorder other than PTSD that is due to an incident or event in military service.  






CONCLUSION OF LAW

An acquired psychiatric disability, including major depressive disorder and PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In October 2003, the Veteran filed an informal claim seeking service connection for multiple disabilities, including PTSD and major depressive disorder.  While the Veteran specifically claimed service connection for PTSD and major depressive disorder, the Board notes that his claim, based on recent Court determinations, is not limited to adjudication of those disabilities alone, as the record contains evidence of other psychiatric disorders which may or may not be related to service.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue before the Board is service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and all other psychiatric diagnoses included in the record.

In addition to the general legal criteria for service connection mentioned above, claims for PTSD are evaluated under special guidelines and regulations.  Therefore, the PTSD claim will be discussed separately from the other psychiatric diagnoses of record.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1), (2) (2010).

If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, (1997).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the Veteran engaged in combat, and his stressors are consistent with combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of the claimed in-service stressors.  Under such circumstances, the Veteran's lay testimony regarding the stressor would thus be insufficient, standing alone, to establish service connection.  See Moreau, 9 Vet. App. at 395.

The regulations related to claims for PTSD were recently amended.  They now state:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (2010).

The Veteran is seeking service connection for a psychiatric disability that he believes was incurred as a result of his military service.  He has provided numerous statements that describe various, stressful events that occurred during his military service.  The Veteran has asserted that, during boot camp, he incurred verbal and physical abuse that he attributes to racism.  He reported being called derogatory names, being ordered to do a "rain dance" while his superiors laughed, and being taken into barracks by his drill instructor who beat him up on two different occasions.  See February 2004 VA outpatient treatment record.  

In addition to the incidents in boot camp, the Veteran has reported a long history of harassment and mistreatment throughout the course of his service in the Marines, Reserves, and Air National Guard, including continued harassment and unfair treatment after charges of sexual harassment against him were dropped.  See VA outpatient treatment records dated July 2003, December 2003, and February 2004; see also December 2003 PTSD questionnaire.  

The Veteran has also reported that he helped rescue a severely injured person following a motor vehicle accident.  He reported that he saw body bags being shipped to and from Saudi Arabia and helped load them into planes.  He has also reported that he observed the rape of a female soldier by her superior.  See February 2004 VA outpatient treatment record; see also December 2005 statement from Dr. B.F.  

At the June 2010 VA examination, the Veteran also reported that he served in Desert Storm and Desert Shield on a top secret mission where he would go off base and search for bombs.  

The Veteran has also reported, without detail, that he was a victim of sexual abuse during service.  See September 2003 VA outpatient treatment record.  However, he recently clarified to a VA physician that he was never raped or abused sexually in the military.  See June 2010 VA examination report.  Therefore, the Board finds that any reference to sexual abuse in the record is inaccurate and, as such, will not be discussed herein as a potential in-service stressor to which any current diagnosis may be related.  

Turning to the merits of the Veteran's claim for PTSD, review of the record reveals that the Veteran has been diagnosed with PTSD during the pendency of the claim and appeal.  Indeed, multiple VA treatment records contain a diagnosis of PTSD and the Veteran's treating physician, Dr. B.F., has provided a statement indicating that the Veteran suffers from severe PTSD related to military non-combat and combat-related stressors, which began during military service.  See VA outpatient treatment records dated from 2004 to 2005; see also December 2005 statement from Dr. B.F.  In addition, the physician who conducted the June 2010 VA examination stated that the Veteran endorsed almost all symptoms of PTSD.  

However, despite the evidence of a current diagnosis of PTSD, the Veteran has not provided any stressors that can be verified by the service department or provided any credible supporting evidence showing that his claimed stressors actually occurred.  In this regard, the Board notes that the Veteran is competent to provide evidence regarding matters of which he has personal knowledge, including his experiences in service.  See 38 38 C.F.R. § 3.159(a)(2).  However, as noted, if the Veteran's reported stressors are not related to combat with the enemy, then his testimony, alone, is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  In this case, the Veteran has not reported any stressors which relate to combat with the enemy or his fear of hostile military or terrorist activity.  Instead, he has reported stressful events that (1) the service department would not be able to verify and (2) which require independent, corroborating evidence.  However, there is no evidence of record other than the Veteran's statements which show that he experienced the stressful events reported.  

In making this determination, the Board has considered the Veteran's recent report of serving in Desert Storm and Desert Shield on a top secret mission where he would go off base and search for bombs.  However, the Board finds that this stressor does not involve combat with the enemy and the Veteran has not reported that this particular stressor involved or resulted in any fear of hostile military or terrorist activity.  The Veteran's representative has asserted that the evidentiary record contains documentation which proves the Veteran was deployed to Saudi Arabia, particularly a "12/66/99 Special Order."  See June 2011 Informal Hearing Presentation.  

Following a detailed review of the evidence, while the Board is unable to locate the Special Order referred to by the Veteran's representative in the voluminous claims file, the Board notes that, even assuming that the order shows the Veteran was deployed to Saudi Arabia, deployment to a particular area does not prove that the Veteran was involved with combat with the enemy or feared hostile military or terrorist activity during such deployment, or more importantly, that the Veteran was involved in secret missions.   

Therefore, the Board finds that there is no independent, corroborating evidence that the events described by the Veteran in Saudi Arabia actually occurred and that the amended regulations regarding PTSD do not apply.  

Because the Veteran's claimed stressors involve allegations of personal assault, care must be undertaken to tailor development for a veteran.  Assault is an extremely personal and sensitive issue and, thus, many incidents of personal assault are not officially reported and victims of this type of in-service trauma may find it difficult to produce evident to support the occurrence of the stressor.  Therefore, alternative evidence must be sought, such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f).  

The Veteran was advised that evidence from other sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and he was allowed the opportunity to furnish this type of evidence.  See March 2008 letter from the RO.  However, the Veteran has not provided or identified any alternative evidence which corroborates his report of being verbally and physically attacked/abused in service.  The Veteran's representative has argued that the Veteran's numerous accounts of the emotional and physical abuse that he endured in service to his mental health counselors coupled with the extensive evidence of the severe symptoms of PTSD satisfies the requirements of 38 C.F.R. § 3.304(f).  See August 2006 brief in support of the Veteran's appeal.  However, 38 C.F.R. § 3.304(f) refers to records generated at, or at least in close proximity, to the time of the reported incident, not records dated many years after the incident which refer or describe the stressor.  

Beyond the above, the Board must look at the Veteran's credibility as a whole.  While the Board does not doubt the sincerity of the Veteran's current belief that he has PTSD based on numerous stressors in service, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections of his experiences during service.  Simply stated, a detailed review of his statements over time clearly indicate that his stressor statements change over time and are never very consistent.  For example in a December 13, 2005 progress note, the Veteran cited his stressors in service which he believed caused his PTSD, however, in his treatment of December 15th, 2008, the Veteran cites another major stressor (that apparently went on for years during service) without connection to the prior alleged stressors.  In addition, the Board has reviewed his Social Security disability claims as well as other claims he has filed, and then withdrawn (see August 2006 statement of his representative), which the Board finds only provides more evidence against the Veteran's lay assertions.  This pattern of stressor recollection/creation over time severely limits the Veteran's credibility with the Board.  A total review of the Veteran's statements, claims, new claims, the withdrawal of claims, the creation of new stressors, and then the failure to cite old alleged stressors (as time goes on) within six volumes of claims files leads the Board to a factual determination that based on the Veteran's conflicting statements, the Board finds that the Veteran is not a credible historian.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

In summary, the Board finds the Veteran has not provided information regarding stressors that can be verified by the service department, that involve combat with the enemy or fear of hostile military or terrorist activity, or that are supported by independent, credible corroborating evidence.  The Board must note we are not questioning the Veteran's competency or credibility to report these incidents; however, as noted, his testimony, alone, cannot establish the occurrence of a non-combat stressor.  See Dizoglio, supra.  As such, the Board finds the Veteran has not provided credible evidence of an in-service stressor upon which a valid diagnosis of PTSD may be based and, thus, the veteran's claim for PTSD must be denied.  There is no reasonable doubt to be resolved in this regard.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Turning to the merits of the other psychiatric disabilities reflected in the record, the Board notes that the evidence shows the Veteran has been variously diagnosed with major depressive disorder, a psychotic disorder, not otherwise specified, and an anxiety disorder, not otherwise specified.  See VA treatment records dated from 2004 to 2009; December 2005 statement from Dr. B.F.; June 2010 VA examination report.  Therefore, the critical question is whether the current diagnoses are related to the Veteran's military service.  

In support of his claim, the Veteran relies upon a December 2005 statement from Dr. E.F., which states that his major depression had its onset in service but was not treated until after his retirement.  While Dr. E.F.'s statement is considered competent medical evidence, it does not appear that her statement is based upon all relevant facts in this case, as she did not address the lack of evidence of a psychiatric disorder during service or for many years thereafter.  Indeed, while she stated that the Veteran's depression had its onset in service, she did not identify any evidence that shows symptoms of depression during service.  Therefore, the probative value of her statement is lessened.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While there is a medical opinion of record that relates the Veteran's depression to service, the Board finds the preponderance of the other evidence of record preponderates against the Veteran's claim of service incurrence.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a psychiatric disorder.  There is no evidence of requests to see a mental health counselor, reports or notations of anxiety, depression, or any other changes in mood, or behavior changes.  In fact, the Board finds probative that, despite the Veteran's report of ongoing harassment and mistreatment in the military, his service personnel records reflect that he did well in service, as evidenced by the multiple promotions he received throughout his period of service.  

In addition to the foregoing, the physician who conducted the June 2010 VA examination stated that he was unable to link the Veteran's current diagnoses to his military service without resorting to speculation because of problems with the Veteran's credibility (regarding his reported stressors, which have not been corroborated or confirmed by any independent evidence) and the lack of evidence showing any sort of maladjustment or mental health problems in the military.  While the June 2010 VA examiner stated that he was unable to relate the Veteran's diagnoses to service without resorting to speculation, his opinion is considered evidence against the Veteran's claim, particularly because he was unable to relate the diagnoses to service due to a lack of evidence showing maladjustment or mental health problems in the military.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board finds that the June 2010 VA examination was adequate to evaluate the Veteran's current psychiatric disability, despite any assertion to the contrary.  It appears that the June 2010 VA examiner was aware of all relevant facts in the case, as he reviewed the claims file, interviewed the Veteran, and conducted a mental status examination before rendering his diagnoses and opinion.  In this regard, the Veteran's representative has argued that the VA examination was inadequate because the examiner questioned the credibility of the Veteran's report of service in Saudi Arabia.  In this regard, as noted above, the Board itself questions the Veteran's overall credibility.  As noted, the Board is unable to locate the Special Order that shows the Veteran was deployed to Saudi Arabia; however, the ultimate merit of this claim does not turn on whether the Veteran was deployed to Saudi Arabia.  Instead, the ultimate issue is whether there is sufficient evidence showing that the Veteran's current diagnoses are related to his military service and the VA examiner determined that he was unable to make a determination as to that issue due to several reasons, including the lack of evidence showing maladjustment or mental health problems in the military.  Therefore, even if (hypothetically) the VA examiner wrongly questioned the Veteran's credibility regarding his service in Saudi Arabia, he provided additional reasons for being unable to link the Veteran's diagnoses to service and, thus, his conclusion and rationale are considered competent, credible, and probative.  The Board's findings regarding the probative value of the Veteran's statements only add to the evidence against this claim.

Based on the foregoing reasons and bases, the Board finds that the most competent, credible, and probative evidence is against a finding that the Veteran's current diagnoses of major depressive disorder, a psychotic disorder, and an anxiety disorder are related to his military service.  The Board has considered the evidence in support of and against the Veteran's claim and finds that the evidence preponderates against a finding that the Veteran currently has an acquired psychiatric disorder that was incurred during military service or is otherwise related thereto.  Therefore, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2003 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  Review of the record reveals that the Veteran has not been informed of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  However, because the claims on appeal have been denied, such issues are moot and there is no prejudice to the Veteran in this regard.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In addition, the Veteran was afforded a VA examination in June 2010 in conjunction with this claim.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


